UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------x
ESAU S. WRIGHT,                                                NOT FOR PUBLICATION

                          Plaintiff,                           MEMORANDUM & ORDER
                                                               18-CV-1934 (LDH) (VMS)
                 v.

TRISTAN G. CETTO, MADELINE SINGAS,
SGT. DAVID E. DITIERI,

                           Defendants.
----------------------------------------------------------x
LaSHANN DeARCY HALL, United States District Judge:

        Plaintiff Esau S. Wright, proceeding pro se, commenced this action on March 26, 2018,

while incarcerated at the Nassau County Correctional Center. (Compl., ECF No. 1.) By order

dated April 2, 2018, the Court granted Plaintiff’s application to proceed in forma pauperis

application, dismissed the complaint against Defendants Madeline Singas and Sergeant David E.

Ditieri, and stayed the action against Defendant Tristan G. Cetto pending the conclusion of the

plaintiff’s underlying criminal case. (ECF No. 6.) The Court directed Plaintiff to inform the

Court in writing within two weeks after the conclusion of the underlying criminal case. Since

that time, Plaintiff has not contacted the Court seeking to lift the stay. On March 25, 2019, the

Court was notified that Plaintiff had been discharged from the Nassau County Correctional

Center. (ECF No. 12.) Within 30 days of the entry of this memorandum and order, Plaintiff is

directed to inform the Court of the current status of his underlying criminal case. Failure to do

so may result in dismissal of this action for failure to prosecute.

        Additionally, Plaintiff has failed to inform the Court of his current mailing address. This

failure too can result in the dismissal of his action for failure to prosecute. Citak v. More

Consulting Corp., No. 17-CV-6049, 2018 WL 5311411, at *2 (E.D.N.Y. Oct. 25, 2018)
(collecting cases). To avoid dismissal, Plaintiff must apprise the Court of his current mailing

address within 30 days of the entry of this memorandum and order.

       The Clerk of Court is respectfully directed to mail a copy of this memorandum and order

to Plaintiff’s last known address. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any

appeal from this memorandum and order would not be taken in good faith and in forma pauperis

status is therefore denied for the purpose of an appeal. See Coppedge v. United States, 369 U.S.

438, 444-45 (1962).

                                                     SO ORDERED.

Dated: Brooklyn, New York                            /s/ LDH
       May 24, 2019                                  LASHANN DEARCY HALL
                                                     United States District Judge




                                                 2
